DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-50, 57 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



Claim 41 also states that the method is intended for increasing inter-yarn friction of a fabric to increase the total pull-out energy and therefore “enhance penetration and ballistic performance of the fabric.” The claimed enhancement renders the claims indefinite because the limitation is subjective rather than definitive. It is not clear if an increase or decrease in penetration of the fabric is considered an enhancement because it depends on the intended use and the desired results. It is also not clear what measurement/value is considered the “ballistic performance of the fabric” as there are a multitude of methods of measuring the ballistic performance of a fabric. 
Claim 41 also refers to yarns and fibers of “the material” but the phrase lacks antecedent basis. It is not clear what material is being referenced. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-50, 57 and 64 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2006/0141223 to Oles or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2006/0141223 to Oles in view of (when necessary) WO 2005/077505 to Lester.
Claim 41, Oles discloses a method comprising coating a fabric with a liquid suspension of particles, wherein the particles comprise a surface treatment to make the particles hydrophobic and the liquid suspension comprises an organic non-polar solvent, and then drying the fabric to evaporate the solvent and leave behind only particles adhered to the fabric (see entire document including [0017], [0018], [0020], [0025]-[0028], [0031], [0033], [0037], and the Examples). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.
Regarding the limitations wherein the method increases inter-yarn friction of the fabric to increase the total pull-out energy and therefore enhance penetration and ballistic performance of the fabric, and wherein the particles interact with one another and with yarns and fibers of the material, considering that the applied prior art discloses a substantially identical method, the method taught by the applied prior art would inherently provide the claimed properties. It is noted that Oles discloses that the particles may adhere by physical forces or by means of a binder [0042]. Therefore, Oles teaches a binder may be excluded. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim 42, Oles discloses coating the fabric comprises one of: (i) spray coating the fabric with the liquid suspension; and (ii) depositing between 0.1% and 10% by weight of the dry particles, as a fraction of the total fabric weight after treatment [0028]. 
Claim 43, Oles discloses that one or both sides of the fabric may be coated with particles [0047]. 
Claim 44, Oles discloses that the particles may or may not be attached via a binder [0042]. The Office takes official notice (now admitted prior art) that it is conventional in the art to use a polymeric binder. Since use of a binder is optional, no minimum binder amount is required by Oles. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any suitable binder material, such as a polymeric binder in an amount of less than 5% of the total fabric weight, because it is within the general skill of a worker in the art to select a known binder material and binder amount on the basis of its suitability and desired characteristics. 
Claim 45, Oles does not appear to specifically mention the claimed fiber material but Oles does disclose that the product is useful for producing products such as awnings and tents ([0047] and [0049]). The Office takes official notice (now admitted prior art) that it is common to use the claimed fiber materials to make products such as awnings and tents. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any suitable fiber material, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claim 46, the organic non-polar solvent comprises Xylene, Pentane, Cyclopentane, Hexane, Cyclohexane, Benzene, Toluene, 1,4-Dioxane, Chloroform, Diethyl ether, Dichloromethane [0031]. 




Claim 48, the particles are surface treated to make them hydrophobic ([0037]-[0038]). 
Claim 49, the particles comprise at least one of: titanium dioxide, hydroxyapatite, silicon dioxide, ceria, zinc oxide, iron oxide, alumina, and tungsten oxide [0033]. 
Claim 50, Oles does not appear to mention the particles originating from an aqueous synthesis process comprising synthesizing the particles with an aqueous synthesis process but Lester discloses that such a process is known and advantageously prevents blockage of pipeworks and improves control of particle size and shape (see entire document including page 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use particles originating from an aqueous synthesis process comprising synthesizing the particles with an aqueous synthesis process to prevent blockage of pipeworks and/or improve control of particle size and/or shape.
Claim 57, Oles discloses that the fabric is suitable for passing perspiration while at the same time preventing penetration by rainwater [0047]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric into a garment, to provide a garment suitable for passing perspiration while at the same time preventing penetration by rainwater.
Claim 64, Oles discloses that one or both sides of the particle applied fabric may be coated with polymeric particles and/or a polymeric fabric ([0033], [0043], and [0047]).



Claim Rejections - 35 USC § 103
Claims 41-50, 57 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2011/0005379 to Wang in view of USPAP 2006/0141223 to Oles in view of (when necessary) WO 2005/077505 to Lester.
Claim 41, Wang discloses a method comprising coating a fabric with a liquid suspension of particles, wherein the particles comprise a surface treatment to make the particles hydrophobic and the liquid suspension comprises a solvent, and then drying the fabric to evaporate the solvent and leave behind only particles adhered to the fabric (see entire document including [0004], [0013], [0030], [0032], [0049, and [0050]). Wang does not appear to mention specific solvents but Oles discloses that it is known in the art that organic non-polar solvents, such as xylene, are well-known solvents suitable for attaching particles to fabric and are subsequently removed (see entire document including [0018] and [0031]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use and subsequently remove any suitable solvent material, such as a non-polar solvent such as xylene, to adhere the particles to the fabric and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Regarding the limitations wherein the method increases inter-yarn friction of the fabric to increase the total pull-out energy and therefore enhance penetration and ballistic performance of the fabric, and wherein the particles interact with one another and with yarns and fibers of the material, considering that the applied prior art discloses a substantially identical method, the method taught by the applied prior art would inherently provide the claimed properties. It is noted that Wang discloses that a binder may be excluded [0034]. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim 42, Wang discloses coating the fabric comprises one of: (i) spray coating the fabric with the liquid suspension; and (ii) depositing between 0.1% and 10% by weight of the dry particles, as a fraction of the total fabric weight after treatment [0049]. 
Claim 43, Wang discloses applying a further surface coating to the treated fabric [0029]. 
Claim 44, the further surface coating comprises polymeric material and represents less than 5% of the total fabric by weight ([0029] and [0034]). 
Claim 45, the fabric comprises at least one of: aramid fibres, carbon fibres, ultra-high molecular weight polymer fibres, glass fibres, wool fibres, cotton fibres [0039]. 
Claim 46, the organic non-polar solvent comprises Xylene, Pentane, Cyclopentane, Hexane, Cyclohexane, Benzene, Toluene, 1,4-Dioxane, Chloroform, Diethyl ether, Dichloromethane ([0031] of Oles). 
Claim 47, Wang does not appear to specifically mention the surface treatment being derived from DDSA but Wang does not limit the hydrophobic surface treatment. The Office takes official notice (now admitted prior art) that DDSA is a well-known hydrophobic surface treatment material. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any suitable hydrophobic surface treatment material, such as DDSA, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claim 48, the particles are surface treated to make them hydrophobic ([0030] and [0032]). 
Claim 49, the particles comprise at least one of: titanium dioxide, hydroxyapatite, silicon dioxide, ceria, zinc oxide, iron oxide, alumina, and tungsten oxide [0030]. 
Claim 50, Wang does not appear to mention the particles originating from an aqueous synthesis process comprising synthesizing the particles with an aqueous synthesis process but Lester discloses that such a process is known and advantageously prevents blockage of pipeworks and improves control of 
Claim 57, Wang discloses making a garment using the treated fabric and wherein the garment comprises personal protective equipment [0016].
Claim 64, Wang discloses applying a further surface polymeric coating to the particle treated fabric ([0004], [0029], and [0039]). 

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
The applicant asserts that Oles is non-analogous art. Applicant’s argument is not persuasive at least because Oles anticipates the claimed invention. Arguments that the alleged anticipatory prior art is nonanalogous art or teaches away from the invention or is not recognized as solving the problem solved by the claimed invention, are not germane to a rejection under section 102. See MPEP 2131.05. 
The applicant also asserts that Oles fails to teach or suggest the limitations wherein the method increases inter-yarn friction of the fabric to increase the total pull-out energy and therefore enhance penetration and ballistic performance of the fabric, and wherein the particles interact with one another and with yarns and fibers of the material. The examiner respectfully disagrees. Considering that Oles discloses a substantially identical method, the method would inherently provide the claimed properties. It is noted that Oles discloses that the particles may adhere by physical forces or by means of a binder [0042]. Therefore, Oles teaches a binder may be excluded. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
The applicant also asserts that Oles fails to teach or suggest evaporating the solvent leaving the particles adhered to the yarn. The examiner respectfully disagrees. Oles discloses, “the textile sheetlike construction has applied to it hydrophobic particles or nonhydrophobic particles, which are hydrophobicized in a subsequent operation…by applying a suspension which comprises the particles in a solvent and subsequently removing the solvent which become fixed to the fibers of the textile sheetlike construction [0018]. Oles also discloses, “The particles may be fixed to the surface of the fibers of the textile sheetlike constructions directly by physical forces or else in the surface of the fibers themselves or by means of a binder system” [0042].
The applicant also asserts that Wang in view of Oles fails to teach or suggest evaporating solvent. The examiner respectfully disagrees. Wang discloses that a solvent-containing coating composition may be utilized [0032] and that a binder may be excluded [0034]. Further, although Wang does not appear to mention specific solvents, Oles discloses that it is known in the art that organic non-polar solvents, such as xylene, are well-known solvents suitable for attaching particles to fabric and that the solvent is subsequently removed (see entire document including [0018] and [0031]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use and remove any suitable solvent material, such as a non-polar solvent such as xylene, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
The applicant also asserts that Wang fails to teach or suggest the particles being adhered to the fabric. The examiner respectfully disagrees. Considering that the applied prior art discloses substantially identical fabric materials and particle materials, the claimed adherence to the fabric would be inherently present. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). Plus, Oles discloses that it is known in the art that organic non-polar solvents, such as xylene, are well-known solvents suitable for attaching particles to fabric and are subsequently removed (see entire document including [0018] and [0031]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use and subsequently remove any suitable solvent material, such as a non-polar solvent such as xylene, to adhere the particles to the fabric and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
The applicant also asserts that Wang fails to teach or suggest the limitations wherein the method increases inter-yarn friction of the fabric to increase the total pull-out energy and therefore enhance penetration and ballistic performance of the fabric, and wherein the particles interact with one another and with yarns and fibers of the material. The examiner respectfully disagrees. Considering that Wang in view of Oles discloses a substantially identical method, the method would inherently provide the claimed properties. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789